Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing an appeal from a decision, dismissed upon the ground that no motion for leave to appeal lies from an Appellate Division order dismissing an appeal from a decision (see CPLR 5602; Matter of Mixon v Clark, 3 NY3d 688 [2004]); motion, insofar as it seeks leave to appeal from the Appellate Division order denying a motion for reconsideration or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the *988proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic.